SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 2014 Commission File Number: 001-35464 Caesarstone Sdot-Yam Ltd. (Translation of registrant’s name into English) Kibbutz Sdot Yam MP Menashe Israel 37804 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXPLANATORY NOTE On or about January 16, 2014, Caesarstone Sdot-Yam Ltd. (the “Company”) commenced distribution to its shareholders copies of its proxy statement and proxy card for its Special General Meeting of Shareholders to be held on February 13, 2014. A copy of the proxy statement and proxy card are available on the Company’s website at www.caesarstone.com and are attached to this Form 6-K as Exhibit 99.1 and 99.2. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAESARSTONE SDOT-YAM LTD. Date: January 16, 2014 By: /s/ Michal Baumwald Oron Name:Michal Baumwald Oron Title:VP Business Development & General Counsel 3 EXHIBIT INDEX The following exhibit is filed as part of this Form 6-K: Exhibit Description Proxy statement for the Special General Meeting of Shareholders of the Company to be held on February 13, 2014 Proxy card for the Special General Meeting of Shareholders of the Company to be held on February 13, 2014 4
